Title: 13th.
From: Adams, John Quincy
To: 


       I took a walk with Pickman up to Sawyer’s tavern, and drank tea there. The evenings are now so short that it was nine o’clock before we got back. Our Future prospects in life were the Subject of our conversation. The appearance before him is very fair: his father is a man of large fortune, which although divided among several children, gives each of them a sum sufficient for starting forward: He will now in a few months be ready to enter upon the profession: he is paying his addresses to a young Lady whose fortune will probably be amply sufficient; and from appearances I should judge he will be married ere long. Yet even he is anxious for his future welfare; and how much greater reason have I to look forward with terror. I have two long years yet before me, which must be wholly employ’d in Study, to qualify myself for any thing. I have no fortune to expect from any part, and the profession is so much crowded, that I have no prospect of supporting myself by it for several years after I begin. These are great causes of discouragement; but my only hope and comfort is, that diligence, industry, and health may overcome them all.
      